                            IN THE DISTRICT COURT OF GUAM
                                  TERRITORY OF GUAM
                                   CRIMINAL MINUTES
                                  INITIAL APPEARANCE


CASE NO.: MJ-19-00067                       DATE: September 18, 2019

HON. JOAQUIN V. E. MANIBUSAN, JR., Magistrate Judge, Presiding
Law Clerk: Judith P. Hattori              Court Recorder: Francine A. Diaz
Courtroom Deputy: Francine A. Diaz        Hearing Times: 8:11-8:33

APPEARANCES:
Defendant: Victor A. Abisia                     Attorney: Jeffrey Moots
   Present      Custody   Bond   P.R.            Present   Retained    FPD      CJA
U.S. Attorney: Laura C. Sambataro                                   U.S. Agent:
U.S. Probation: Janet Yamashita
Interpreter:                                                        Language:

PROCEEDINGS: Initial Appearance on a Complaint
  z Financial Affidavit reviewed and accepted: Jeffrey Moots appointed to represent
    the defendant nunc pro tunc to September 17, 2019.
  z Defendant advised of his rights.
  z Continued bail hearing set for: September 23, 2019 at 9:15 a.m.



NOTES: Preliminary Hearing Set for October 2, 2019 at 2:30 p.m. Court to issue separate order.




                  Case 1:19-mj-00067 Document 6 Filed 09/18/19 Page 1 of 1
